DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112(b) rejection made in the Office Action mailed on 11/09/2021 is hereby withdrawn as a result of an amendment made in the reply filed on 02/07/2022.

Drawings
3.	The drawings were received on 02/07/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 6-8, 10-11, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (U.S. Patent No. 5,977,853) in view of Yang (U.S. Patent No. 7,498,917 B1).
With respect to claim 1, Ooi et al., hereinafter referred to as “Ooi,” taches an inductive assembly (FIGs. 1-2 below) comprising:
a frame 8;
a locating member 8a connected to the frame;
at least one inductor (an inductor formed by coils 4 and or 5, bobbins 1 and or 2, and cores 6 and or 7) installed to the locating member, wherein the frame does not enclose the at least one inductor to optimize heat transfer from the at least one inductor (col. 2, lines 64-67, col. 3, lines 41-50). Ooi does not expressly teach 
a thermally conductive coating disposed over the at least one inductor.
Yang teaches an inductive assembly (e.g. FIG. 1) comprising:
a thermally conductive coating 26 disposed over the at least one inductor 10 (col. 5, lines 45-46). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductive coating as taught by Yang to the inductive assembly of Ooi to seal against moisture and serve as a cooling medium to the inducive assembly (col. 5, lines 37-38).
With respect to claim 2, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the thermally conductive coating is disposed over at least a portion of the frame (Yang, 

    PNG
    media_image1.png
    328
    425
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    320
    405
    media_image2.png
    Greyscale

With respect to claim 3, Ooi teaches the inductive assembly of claim 1. Ooi does not expressly teach a receptacle is provided on the frame; and

Yang teaches an inductive assembly (Fig. 2), wherein a receptacle (receptacle in which terminal 22 are inserted through) is provided on the frame 18; and
wherein the inductive assembly further comprises at least one conductive terminal 22 in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle (col. 5, lines 28-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the receptacle for the conductive terminal as taught by Yang to the inductive assembly of Ooi to provide the proper connection of the inductive assembly to a circuit board and or to other external electronic device.
With respect to claim 6, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (Ooi, col. 3, lines 47-50).
With respect to claim 7, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the locating member further comprises a plurality of locating members connected to the frame; and
wherein the at least one inductor further comprises a plurality of inductors, each installed to one of the plurality of locating members (Ooi, col. 2, lines 64-67, col. 3, lines 41-50).
With respect to claim 8, Ooi in view of Yang teaches the inductive assembly of claim 7 wherein the thermally conductive coating disposed over the plurality of inductors (col. 5, lines 45-46). The combination of Ooi in view of Yang would result in the features of claim 8.
With respect to claim 10, Ooi teaches the inductive assembly of claim 7. Ooi does not expressly teach a plurality of receptacles is provided on the frame; and

Yang teaches an inductive assembly (Fig. 2), wherein a plurality of receptacles (receptacles in which terminals 22 are inserted through) is provided on the frame 18; and
wherein the inductive assembly further comprises at least one conductive terminal 22 in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle (col. 5, lines 28-36). The combination of Ooi in view of Yang would result in “each of the plurality of inductors, further comprises at least one conductive terminal in electrical communication with the corresponding inductor, the at least one conductive terminal extending through one of the plurality of receptacles” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the receptacle for the conductive terminal as taught by Yang to the inductive assembly of Ooi to provide the proper connection of the inductive assembly to a circuit board and or to other external electronic device.
With respect to claim 11, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the at least one inductor further comprises at least one inductive coil 4 or 5 (Ooi, col. 2, lines 64-67).
With respect to claim 21, Ooi teaches an inductive assembly (FIGs. 1-2 above) comprising:
a frame 8;
a plurality of locating members 8a connected to the frame;
a plurality of brackets (annotated bracket 10) interconnecting the plurality of locating members of the frame;

a thermally conductive coating disposed over the plurality of inductors and partially about the plurality of brackets.
Yang teaches an inductive assembly (e.g. FIG. 1) comprising:
a thermally conductive coating 26 disposed over the inductor 10 (col. 5, lines 45-46). The combination of the coating of Yang to the inductive assembly of Ooi would result in “a thermally conductive coating disposed over the plurality of inductors and partially about the plurality of brackets” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductive coating as taught by Yang to the inductive assembly of Ooi to seal against moisture and serve as a cooling medium to the inducive assembly (col. 5, lines 37-38).
With respect to claim 22, Ooi in view of Yang teaches the inductive assembly of claim 21 wherein the frame does not enclose the plurality of inductors to optimize heat transfer from the plurality of inductors (Ooi, col. 2, lines 64-67).
With respect to claim 24, Ooi in view of Yang teaches the inductive assembly of claim 23 wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (Ooi, col. 3, lines 47-50).

7.	Claims 4-5, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Yang, as applied to claims 1 and 21 above, and further in view of Kotani et al. (U.S. PG. Pub. No. 2019/0066897 A1).
With respect to claims 4 and 23, Ooi in view of Yang teaches the inductive assembly of claims 1 and 21, respectively. Ooi in view of Yang does not expressly teach thermally conductive adhesive disposed across one surface of the thermally conductive coating. 
Kotani et al., hereinafter referred to as “Kotani,” teaches an inductive assembly (FIG. 2B) comprising thermally conductive adhesive 6 disposed across one surface of the thermally conductive coating 3 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Ooi in view of Yang to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).
 With respect to claim 5, Ooi in view of Yang and Kotani teaches the inductive assembly of claim 4 further comprising a heat exchanger 7, wherein the thermally conductive adhesive adheres the thermally conductive coating to the heat exchanger to transfer heat from the at least one inductor to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (Kotani, para. [0037]). 
With respect to claim 9, Ooi in view of Yang teaches the inductive assembly of claim 8. Ooi in view of Yang does not expressly teach 
a heat exchanger; and
a thermally conductive adhesive adhering the thermally conductive coating to the heat exchanger to transfer heat from the plurality of inductors to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive.
Kotani teaches an inductive assembly (FIG. 2B) comprising:
a heat exchanger 7; and
a thermally conductive adhesive 6 adhering the thermally conductive coating 3 to the heat exchanger to transfer heat from the plurality of inductors (coils 2 and magnetic members 41 and 42) to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (para. [0037]). It would have been obvious before the effective filing date of .

8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Yang, as applied to claim 11 above, and further in view of Rai et al. (U.S. PG. Pub. No. 2015/0334874 A1).
With respect to claim 12, Ooi in view of Yang teaches the inductive assembly of claim 11. Ooi in view of Yang does not expressly teach the locating member further comprises a post sized to receive the at least one inductive coil. 
Rai et al., hereinafter referred to as “Rai,” teaches an inductive assembly (FIG. 2), wherein the locating member further comprises a post 46 sized to receive the at least one inductive coil (coil on component 18) (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the posts as taught by Rai to the inductive assembly of Ooi in view of Yang to integrate the inductive assembly to the frame without the use of separate housing or fasteners (para. [0036]).
With respect to claim 13, Ooi in view of Yang teaches the inductive assembly of claim 11. Ooi in view of Yang does not expressly teach an external surface of the thermally conductive coating is generally cylindrical or frusto-conical. 
Rai teaches an inductive assembly (e.g. FIGs. 2 and 6), wherein an external surface of the thermally conductive coating (resin in gaps 52 in pocket 30, not expressly shown) is generally cylindrical or frusto-conical (para. [0036]). Since pocket 30 has circular shape, the potting material filling gap 52 would have cylindrical or frusto-conical shaped. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical or frusto-conical shaped coating as taught by Rai .

9.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Kotani.
With respect to claim 25, Ooi teaches an inductive assembly (FIGs. 1-2) comprising:
a frame 8;
a locating member 8a connected to the frame;
at least one inductor (an inductor formed by coils 4 and or 5, bobbins 1 and or 2, and cores 6 and or 7) installed to the locating member;
wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (col. 2, lines 64-67, col. 3, lines 41-50). Ooi does not expressly teach 
a thermally conductive coating disposed over the at least one inductor; and
thermally conductive adhesive disposed across one surface of the thermally conductive coating.
Kotani teaches an inductive assembly (FIG. 2B) comprising:
a thermally conductive coating 3 disposed over the at least one inductor (an inductor formed by coils 2 and magnetic members 41 and 42); and
thermally conductive adhesive 6 disposed across one surface of the thermally conductive coating (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Ooi in view of Yang to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).

With respect to claim 26, Ooi in view of Kotani teaches the inductive assembly of claim 25 wherein the frame does not enclose the at least one inductor to optimize heat transfer from the at least one inductor (Ooi, col. 2, lines 64-67).
With respect to claim 27, Ooi in view of Kotani teaches the inductive assembly of claim 25 wherein the locating member further comprises a plurality of locating members 8a connected to the frame;
wherein the at least one inductor further comprises a plurality of inductors (inductors formed by coils 4 and 5, bobbins 1 and 2, and cores 6 and 7), each installed to one of the plurality of locating members;
wherein the inductive assembly further comprises a plurality of brackets (annotate brackets 10) interconnecting the plurality of locating members of the frame;
wherein the thermally conductive coating is disposed over the plurality of inductors and partially about the plurality of brackets (Ooi, col. 2, lines 64-67, col. 3, lines 41-50; Kotani, para. [0037]). Ooi in view of Kotani would result in “the thermally conductive coating is disposed over the plurality of inductors and partially about the plurality of brackets” as claimed.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837